Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement filed 8/13/2021 and 9/8/2020 fails to comply with the provisions of 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listen; and all other information or that portion which caused if to be listen. It has been placed in the application file, but the information referred to therein has not been considered.

Office Action and Notice of allowance for Korean Patent Application No. 10-2019-0010731 have not been considered as English translation has not been provided: See MPEP 609.04(a).

The information disclosure statement (IDS) submitted on 1/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deyle (US Publication No. 20170225336).

For claim 1, Deyle teaches: A robot comprising: a main body (abstract, disclosing a mobile robot. Figure 1 and [0040], disclosing robot 100 and its housing body i.e. main body); 

a driving unit configured to move the main body ([0091-0092], disclosing navigation system and electric motor. The navigation system can also include wheels, rollers, and the like configured to enable the robot to smoothly move. The navigation system can move the robot in a number of directions, for instance, forwards, backwards, or sideways, hence a driving unit); 

an image capturing unit configured to capture an image around the main body and generate image information for a travel area of the main body ([0010], disclosing robot can include various sensors, such as cameras, motion detectors, audio detectors, rangefinders, depth sensors, and the like to enable the robot to recognize and process the environment. [0108], disclosing objects can be detected during the robot's movement (for instance, by the cameras 722). [0005], disclosing robot can patrol routes within a building (such as a workplace, store, or 

a controller configured to: control traveling of the main body, and determine a status of the travel area based on the image information while the main body is traveling in the travel area ([0091], disclosing robot 100 can include one or more hardware processors or controllers configured to perform various functionalities described herein. [0121], disclosing robot 100 can perform a security patrol, for instance within a building or building portion, within a parking lot or other outside area, within a shopping mall or store, or within any other suitable location or premises. [0125], disclosing the robot 100 can perform one or more security operations in response to identifying suspicious activity or a security threat. For instance, a robot can flag the location of the identified activity or threat, can inform an external entity of the identifier activity or threat, or can perform any other security operation. Identifying suspicious activity or threat is determining status of area. [0010], disclosing robot can include various sensors, such as cameras, motion detectors, audio detectors, rangefinders, depth sensors, and the like to enable the robot to recognize and process the environment), wherein when a mode is set to a monitoring mode ([0005], disclosing robot can patrol routes within a building (such as a workplace, store, or warehouse), and can identify suspicious activity or individuals, detect violations of security policies, and detect security anomalies), the controller controls at least one of the driving unit and the image capturing unit to monitor a predesignated structure among structures in the travel area ([0005], disclosing robot can patrol routes within a building (such as a workplace, store, or warehouse), and can identify suspicious activity or individuals, detect violations of security policies, and detect security anomalies. [0121], disclosing robot 100 can 

For claim 2, Deyle teaches: The robot of claim 1, wherein the image capturing unit is disposed at an upper portion of a rear side of the main body ([0110] and figure 8, disclosing camera array 720B. Robot has two cameras on upper portion of rear side).

For claim 3, Deyle teaches: The robot of claim 1, wherein the image capturing unit is configured to capture at least one image of a traveling direction of the main body ([0099], disclosing cameras 722 can include any number of cameras or camera arrays. For example, the cameras can include cameras configured to capture images or videos directly or a distance in front of the robot, to the sides of the robot, behind the robot, or above the robot. In some embodiments, the cameras can move, pivot, tilt, pan, or rotate, for instance in response to a change in motion by the robot. [0091-0092], disclosing navigation system and electric motor. The navigation system can also include wheels, rollers, and the like configured to enable the robot to smoothly move. The navigation system can move the robot in a number of directions, for instance, forwards, backwards, or sideways. Therefore image capturing unit captures image in travelling direction of the main body).

For claim 4, Deyle teaches: The robot of claim 1, wherein the predesignated structure includes a plurality of feature lines comprising straight lines ([0005], disclosing the robot can door or open window).

For claim 5, Deyle teaches: The robot of claim 4, wherein the predesignated structure includes at least one of a fence, a boundary line, a door, and a window disposed in the travel area ([0005], disclosing the robot can identify a building object or system indicative of a potential security risk, such as an unlocked door or open window. And robot can patrol routes within a building (such as a workplace, store, or warehouse), and can identify suspicious activity or individuals, detect violations of security policies, and detect security anomalies. [0119], disclosing suspicious activity is unlocked or open doors or windows at unauthorized times, or any other activity associated with a potential security risk or threat or combination thereof. Therefore when robot patrols a route it is scanning the area for unlocked or opened doors or windows along the route i.e. travel area).

For claim 6, Deyle teaches: The robot of claim 1, wherein the monitoring mode is a mode in which the robot travels along a predetermined traveling route to monitor the travel area ([0121], disclosing robot 100 can perform a security patrol, for instance within a building or building portion, within a parking lot or other outside area, within a shopping mall or store, or within any other suitable location or premises. The path of a patrolling robot can be predetermined (e.g., based on pre-selected patrol routes defined by a security policy. [0122], disclosing robot 100 patrols a route periodically, rotates between multiple routes, or selects routes to rotate based on a security level associated with a route or area associated with a route. A route can also be selected based on a time of day, a history of suspicious activity or 

For claim 7, Deyle teaches: The robot of claim 6, wherein the monitoring mode is configured so that the robot travels along the traveling route based on a selected traveling mode according to a time period ([0122], disclosing robot 100 patrols a route periodically, rotates between multiple routes, or selects routes to rotate based on a security level associated with a route or area associated with a route. A route can also be selected based on a time of day, a history of suspicious activity or security violations associated with the route, based on a current security status or violation associated with a route or location, or based on any other suitable criteria).

For claim 8, Deyle teaches: The robot of claim 7, wherein the monitoring mode is set to activate visual indicators indicating that the robot is traveling along the traveling route according to the monitoring mode, when the moving robot travels during a predetermined reference time ([0097], disclosing  robot can also display emoji or other indicators of emotion, can display text identifying a status or current operation of the robot (e.g., “patrolling”, “security alert”, “danger alert”, “intruder nearby”, etc.)).

For claim 9, Deyle teaches: The robot of claim 8, wherein the controller is further configured to restrict operations other than the traveling of the main body and operations of the image capturing unit, when the robot travels along the traveling route during the predetermined reference time ([0097], disclosing  robot can also display emoji or other indicators of emotion, can display text identifying a status or current operation of the robot patrolling”, “security alert”, “danger alert”, “intruder nearby”, etc.). And lights or LEDs on the robot can change color to indicate a status of the robot (for instance, LED indicators can be green to indicate that the robot is available to assist customers, can be blue to indicate that the robot is busy performing a task, or can be red to indicate that the robot has detected a violation of a security policy). Therefore robot performs one operation at a time, when it is patrolling, it is not available to assist customers and hence restricts operations related to assisting. [0188], disclosing robot interface includes buttons enabling a user of the security interface to view the schedule of the robot (including queued or scheduled security operations, scheduled recharge times, and the like). Therefore robot operations are scheduled for predetermined reference time, and only one operation is performed at a time).

For claim 10, Deyle teaches: The robot of claim 1, wherein the controller controls the main body to travel around the predesignated structure ([0311], disclosing functionalities described herein can be performed by a hardware processor or controller located within the robot. ([0005], disclosing robot can patrol routes within a building (such as a workplace, store, or warehouse), and can identify suspicious activity or individuals, detect violations of security policies, and detect security anomalies. [0121], disclosing robot 100 can perform a security patrol, for instance within a building or building portion, within a parking lot or other outside area, within a shopping mall or store, or within any other suitable location or premises. The path of a patrolling robot can be predetermined (e.g., based on pre-selected patrol routes defined by a security policy)) and further controls the image capturing unit to capture an image around the predesignated structure according to a predetermined monitoring reference ([0010], disclosing robot can include various sensors, such as cameras, motion detectors, audio detectors, rangefinders, depth sensors, and the like to enable the robot to recognize and process the environment. [0108], disclosing objects can be detected during the robot's movement (for instance, by the cameras 722). [0005], disclosing robot can patrol routes within a building (such as a workplace, store, or warehouse), and can identify suspicious activity or individuals, detect violations of security policies, and detect security anomalies).
For claim 11, Deyle teaches: The robot of claim 10, wherein the predetermined monitoring reference is configured based on a type of the predesignated structure ([0005], disclosing robot can patrol routes within a building (such as a workplace, store, or warehouse), and can identify suspicious activity or individuals, detect violations of security policies, and detect security anomalies. [0121], disclosing robot 100 can perform a security patrol, for instance within a building or building portion, within a parking lot or other outside area, within a shopping mall or store, or within any other suitable location or premises. The path of a patrolling robot can be predetermined (e.g., based on pre-selected patrol routes defined by a security policy). [0122], disclosing  robot 100 patrols a route periodically, rotates between multiple routes, or selects routes to rotate based on a security level associated with a route or area associated with a route. A route can also be selected based on a time of day, a history of suspicious activity or security violations associated with the route, based on a current security status or violation associated with a route or location, or based on any other suitable criteria. Therefore the patrol route is determined based on location to be patrolled, and as robot monitors the location as it travels along the route, the route is predetermined monitoring reference).

For claim 12, Deyle teaches: The robot of claim 10, wherein the predetermined monitoring reference includes traveling around the predesignated structure according to a predetermined traveling pattern ([0122], disclosing  robot 100 patrols a route periodically, 

For claim 13, Deyle teacher: The robot of claim 10, wherein the predetermined monitoring reference includes capturing an image around the predesignated structure according to a predetermined image capturing pattern ([0100], disclosing cameras 722 can capture images and video at any suitable resolution or frame rate. Framerate is image capturing pattern and it has to be predetermined to be implemented).

For claim 14, Deyle teaches: The robot of claim 1, further comprising a communication unit configured to communicate with an external communication target element, wherein the controller is further configured to transmit monitoring information to the communication target element from the communication unit ([0127], disclosing. cameras 722 of the robot 100 can capture, record, and stream images and video. Captured images and video can be stored at the robot for subsequent uploading to an external entity (for instance, in the event that the robot is out of range or unable to connect to the network 200). Likewise, captured images and video can be streamed to an external entity (such as the central system 210). [0128], disclosing robot captures and streams video in response to one or more criteria being satisfied. Examples of such criteria include: detected movement, suspicious activity (e.g., an unidentified individual or an individual performing an unauthorized action). [0095], disclosing communication interface 714 can communicatively couple the robot 100 to other components of the environment of FIG. 2, 

For claim 15, Deyle teaches: The robot of claim 14, wherein when an object changing its position is recognized around the predesignated structure, the controller is further configured to transmit notification information related to the object to the communication target element from the communication unit ([0127], disclosing. cameras 722 of the robot 100 can capture, record, and stream images and video. Captured images and video can be stored at the robot for subsequent uploading to an external entity (for instance, in the event that the robot is out of range or unable to connect to the network 200). Likewise, captured images and video can be streamed to an external entity (such as the central system 210). [0128], disclosing robot captures and streams video in response to one or more criteria being satisfied. Examples of such criteria include: detected movement, suspicious activity (e.g., an unidentified individual or an individual performing an unauthorized action). [0095], disclosing communication interface 714 can communicatively couple the robot 100 to other components of the environment of FIG. 2, such as the central system 210 or other robots, either directly or via the network 200).

For claim 16, Deyle teaches: The robot of claim 1, further comprising an output unit configured to output a voice ([0084], disclosing speakers within robot to transmit a sound), wherein when an object changing its position around the predesignated structure is recognized, the controller is further configured to generate an alarm signal including the voice output from the output unit ([0118], disclosing a robot 100 can perform one or more of the following operations: warning one or more individuals, obstructing the movement of one or more individuals, reporting individuals or suspicious activity to an operator or security personnel 250, sounding or triggering an alarm. [0155], disclosing a security anomaly can be detected if the robot detects an individual at a time or place where no individuals are expected to be present, if the robot identifies an individual that is blacklisted or is otherwise not authorized to be a particular location, if the robot identifies an individual taking an action that is not expected or authorized, if the robot identifies a broken or open window, if the robot detects an unlocked or open door when the door is supposed to be closed or locked, if the robot detects an object that is out of place, or the like. [0115], disclosing sirens or alarms (which may be included within the audio system 724). [0126], disclosing in the event that the individual is not authorized to be in the location, the robot can perform 920 a security action. For example, the robot can alert security personnel, follow and monitor the individual, emit a siren, obstruct the movement of the individual, and the like).
For claim 17, Deyle teaches: The robot of claim 1, further comprising a data unit configured to store history information of monitoring the travel area, wherein the controller is further configured to generate monitoring information based on monitoring the travel area and to store the monitoring information in the data unit ([0008], disclosing the robot can generate or update a semantic map associated with a location and identifying one or more of: locations of objects, an identity of the objects, a state of the objects, and other characteristics of the objects. The semantic map can be generated by the robot by using a first set of sensors to identify obstacles and pathways within the location, and by using a second set of sensors to identify objects within the location, object locations, object states, and object characteristics. [0108], disclosing semantic mapping system 736 is configured to generate or update a semantic map associated with a location or setting in which the robot 100 is located. For instance, the 

For claim 18, Deyle teaches: The robot of claim 17, wherein the controller is further configured to detect a change in the status of the travel area by comparing the monitoring information with the history information ([0008], disclosing robot can generate or update a semantic map associated with a location and identifying one or more of: locations of objects, an identity of the objects, a state of the objects, and other characteristics of the objects. [0062], disclosing if a semantic map indicates that a window is open, and a robot patrolling within proximity of the window detects that the window has subsequently been closed, the semantic map can be updated (for instance, by the infrastructure interface 316) to reflect the closed status of the window).

For claim 19, Deyle teaches: A method for controlling a robot including a main body (abstract, disclosing a robot to operate in commercial or industrial setting, and robot can patrol one or more routes within a building, and can detect violations of security policies by objects, building infrastructure and security systems, or individuals. In response to the detected violations, the robot can perform one or more security operations), a driving unit configured to move the main body ([0091-0092], disclosing navigation system and electric motor. The navigation system can also include wheels, rollers, and the like configured to enable the robot to 

configuring a monitoring mode for monitoring the travel area ([0005], disclosing robot can patrol routes within a building (such as a workplace, store, or warehouse), and can identify suspicious activity or individuals, detect violations of security policies, and detect security anomalies); 
pre-selected patrol routes defined by a security policy. [0122], disclosing robot 100 patrols a route periodically, rotates between multiple routes, or selects routes to rotate based on a security level associated with a route or area associated with a route. A route can also be selected based on a time of day, a history of suspicious activity or security violations associated with the route, based on a current security status or violation associated with a route or location, or based on any other suitable criteria); 

monitoring a predesignated structure based on a predetermined monitoring reference while traveling along the predetermined traveling route ([0121], disclosing robot 100 can perform a security patrol, for instance within a building or building portion, within a parking lot or other outside area, within a shopping mall or store, or within any other suitable location or premises. The path of a patrolling robot can be predetermined (e.g., based on pre-selected patrol routes defined by a security policy). [0122], disclosing  robot 100 patrols a route periodically, rotates between multiple routes, or selects routes to rotate based on a security level associated with a route or area associated with a route. A route can also be selected based on a time of day, a history of suspicious activity or security violations associated with the route, based on a current security status or violation associated with a route or location, or based on any other suitable criteria. Therefore the patrol route is determined based on location to be patrolled, and as robot 

generating monitoring information of the travel area based on the monitoring ([0008], disclosing the robot can generate or update a semantic map associated with a location and identifying one or more of: locations of objects, an identity of the objects, a state of the objects, and other characteristics of the objects. The semantic map can be generated by the robot by using a first set of sensors to identify obstacles and pathways within the location, and by using a second set of sensors to identify objects within the location, object locations, object states, and object characteristics. [0108], disclosing semantic mapping system 736 is configured to generate or update a semantic map associated with a location or setting in which the robot 100 is located. For instance, the semantic mapping system can generate a map associated with a patrol route through a building floor as the robot moves through the space. The location of obstructions, and paths within the building floor can be detected by the scanners 726 and recorded onto the semantic map. Likewise, objects can be detected during the robot's movement (for instance, by the cameras 722), and information describing the detected objects and the location of the detected objects can be included within a semantic map); and 

returning to an initial position ([0126], disclosing after the security incident has been resolved (e.g., the individual has left or been apprehended), the robot can continue with the patrol, or can return to a charging station).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chrysanthakopoulos (US Publication No. 20190200519) teaches of autonomous robot performing security services in an area.
Deyle (US Publication No. 20170225332) teaches of performing security services in an area to identify suspicious individuals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664